ORDER

PER CURIAM.
Plaintiffs, Donald and Joanne Scola, brought suit against defendant Elizabeth Tharp seeking to quiet title to the property that plaintiffs reside on. After a bench trial, the trial court entered a judgment which quieted title to the property in the plaintiffs, awarded legal fees to plaintiffs and barred defendant from bringing suit against plaintiffs on an underlying contract between the parties. Defendant appeals the judgment of the trial court. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).